MARTIN, J.
Offense, aggravated assault; penalty 30 days in the county jail.
Appellant was jointly tried with Horace Scott, and the record is identical with that of Scott v. State (Tex. Cr. App. No. 11505) 20 S.W.(2d) 426, this day affirmed.
For the reasons pointed out in said last-mentioned case, an affirmance is also ordered in the instant case.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.